DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 8/04/2022 have been fully considered. 
The cancellation of claim 23 overcame the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The amendment to claims 21 and 40 overcame the rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cooley et al (3,739,402).
The amendment to claim 40 overcame the rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fish et al (2012/0185038).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, the leaflet window is not triangular, it has been truncated giving an extra side, the flat portion. The claim is not understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 24-28, 31-32, 34-35, 39-41, 43 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooley et al (3,739,402) in view of Wheatley (9,259,313).
Referring to at least figures 2-3 and 9-11, Cooley et al teaches a prosthetic valve comprising:
A frame assembly including a leaflet frame (10, support ring) and a cover (14); and

    PNG
    media_image1.png
    380
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    467
    media_image2.png
    Greyscale

a plurality of leaflets (20, 20’) (two or bicuspid) including a free edge (21, 21’), a first and second sides coupled to the frame assembly (self-evident) and a leaflet base coupled to the frame assembly fulfilling the language, “the leaflet base (depicted above) forming a line of attachment (generally 17) along the frame assembly, the leaflet base being positioned opposite the leaflet free edge and being flat in a plane transverse to the central longitudinal axis of the frame assembly, the leaflet frame including a flat portion (claim 40 portions) with which the leaflet base forms the line of attachment.”
However, Cooley et al fails to teach the prosthetic valve having three (tricuspid) or more leaflets.
Wheatley also teaches a prosthetic valve having three leaflets 104.

    PNG
    media_image3.png
    400
    450
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    205
    137
    media_image4.png
    Greyscale

The valve including a leaflet frame 106 being flat in a plane transverse to the central longitudinal axis forming flat portions that form lines of attachment 112 between the leaflet base and flat portions. See at least column 20, lines 19-33.
	It would have been obvious to one having ordinary skill in the art to have configured the bicuspid prosthetic valve of Cooley et al as a tricuspid valve as taught by Wheatley such that the valve could be used in the right atrioventricular position. Note that the left atrioventricular valve is a bicuspid.

Claim 22, see elements 11 of Cooley teaching leaning the apices away from the longitudinal axis.
Claims 25-28, see figures 8 and 11, tissue 19 in combination with either the inner and/or fabric cover 14 of Cooley.
Claim 31, see figure 2 wherein elements 11 and 11’ diverge in a direction towards the leaflet frame outflow end.
Claim 32, elements 11 of Cooley, 110 of Wheately.
Claim 34, see figure 1-3.
Claim 35, the valve is fully capable of transcatheter delivery. Like applicant’s valve shown in figure 2A, the valve has a similar capability of having a collapsed and expanded configuration. Additionally, the collapsed configuration can be interpreted as being closed and the expanded configuration can be interpreted as being open. Also, see column 25, lines 27-35 of Wheately.
Claim 39, see at least column 1, lines 1-5 of Cooley.
Claim 43, “bonded” can be reasonably defined as joining two things together. See depicted figure below.

    PNG
    media_image5.png
    238
    402
    media_image5.png
    Greyscale

Claim 45, the leaflet base, shown above, is couple to the leaflet frame including at the center of the leaflet base.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,881,507. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat or a line of attachment; see claims 1 and 19.
Claims 21-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,660,745. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 1 and 18 claiming linear and 40.
Claims 21-22, 24-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,463,478. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat (plane and attachment line); see claims 1 and 40.
Claims 21-22, 24-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,968,443. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claims 8.
Claims 21-22, 24-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,144,492. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), cover and a leaflet base being flat; see claim 1 the base is flat.
Claims 21-22, 24-35, 39-41, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 9,101,469. Although the claims at issue are not identical, they are not patentably distinct from each other both claiming a prosthetic valve comprising frame (support structure), and a leaflet base being flat; see claim 1. It would have been obvious to one having ordinary skill in the art to have claimed a cover which are well known in the art such that frame/valve better resists leaking. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774